MIDDLETON, J
All of the complaints made in this proceeding are controlled by the rule pronounced in the first paragraph of the syllabus in the case of Gohman v City of St. Bernard, 111 Oh St 126, except the attack on the verdict of the jury.
The verdict of the jury while complying fully with the requirements of §10618 GC, includes additional unauthorized findings which were entered in the judgment that followed the verdict. Under the section named the authority of the court and jury ends with a determination by the jury of the alleged guilt of the accused, and if found guilty with a determination of the amount of damages on account thereof for which judgment must be given with a penalty of ten per cent. In the instant case, therefore, the judgment must be confined only to an award for damages with the penalty. This modification of the judgment may be made in this court and counsel for the administratrix may prepare an entry in accordance with the foregoing instructions and submit it to this court for approval, together with a copy thereof to opposing counsel.
MAUCK, PJ, and BLOSSER, J, concur.